Exhibit 10.65

AMENDED AND RESTATED PROMISSORY NOTE

(TRIBBLE ROAD LOAN)

 

$3,000,000.00              December 10, 2008     

Comstock Homebuilding Companies, Inc. (hereinafter referred to as “Borrower”)

11465 Sunset Hills Road

5th Floor

Reston, VA 20190

Attn: Christopher D. Clemente

Attn: Jubal R. Thompson

Wachovia Bank, National Association (hereinafter referred to as “Bank”)

123 South Broad Street

Philadelphia, PA 19109

Borrower promises to pay to the order of Bank, in lawful money of the United
States of America by mailing to the address specified hereinafter or wherever
else Bank may specify, the sum of Three Million and No/100 Dollars
($3,000,000.00), with interest on the unpaid principal balance at the rate and
on the terms provided in this Promissory Note (including all renewals,
extensions or modifications hereof, this “Note”).

RENEWAL/MODIFICATION. This Note, an Amended and Restated Promissory Note
(Revolving Line of Credit) of even date herewith, and an Amended and Restated
Promissory Note (Term Loan) of even date herewith renew, extend and/or modify
that certain Promissory Note dated May 26, 2006 in the original principal amount
of $40,000,000.00 (as previously modified and amended, if applicable, the
“Original Note”). This Note is not a novation.

USE OF PROCEEDS. Borrower shall use the proceeds of the loan(s) evidenced by
this Note for the commercial purposes of Borrower, as follows: debt renewal and
extension pursuant to the terms of that certain Loan Modification and
Forbearance Agreement of even date herewith entered into by Borrower, Bank, and
other parties (the “Forbearance Agreement”).

SECURITY. Borrower has granted or will grant Bank a security interest in the
collateral described in the Loan Documents and such other security instruments
as are executed from time to time, including, but not limited to, real and
personal property collateral described in (i) that certain Deed of Trust,
Security Agreement and Financing Statement dated May 26, 2006 from Comstock
Massey Preserve, L.L.C. (formerly Comstock Wesel, L.L.C.) to TRSTE, Inc., a
Virginia corporation (“TRSTE”) and recorded in the Wake County Register of Deeds
in Book 11976, Page 1996; (ii) that certain Deed of Trust, Security Agreement
and Financing Statement dated May 26, 2006 from Comstock Homes of Raleigh,
L.L.C. (“Comstock Raleigh”) (formerly Capitol Homes, Inc.) to TRSTE and recorded
in the Durham County Register of Deeds in Book 5222, Page 995; (iii) that
certain Deed of Trust, Security Agreement and Financing Statement dated May 26,
2006 from Comstock Raleigh to TRSTE and recorded in the Johnston County Register
of Deeds in Book 3128, Page 783; (iv) that certain Deed of Trust, Security
Agreement and Financing Statement dated May 26, 2006 from Comstock Raleigh to
TRSTE and recorded in the Wake County Register of Deeds in Book 11976, Page
1982; (v) that certain Supplemental Deed of Trust, Security Agreement and
Financing Statement dated June 26, 2006 from Comstock Raleigh to TRSTE and
recorded in the Wake County Register of Deeds in Book 12031, Page 441; (vi) that
certain Supplemental Deed of Trust, Security Agreement and Financing Statement
dated July 21, 2006 from Comstock Raleigh to TRSTE and recorded in the Johnston
County Register of Deeds in Book 3165, Page 476; (vii) that certain Supplemental
Deed of Trust, Security Agreement and Financing Statement dated July 25, 2006
from Comstock Raleigh to TRSTE and recorded in the Wake County Register of Deeds
in Book 12079, Page 404; (viii) that certain Deed of Trust, Security Agreement
and Financing Statement dated July 21, 2006 from Comstock Landing, LLC to TRSTE
and recorded in the Wake County Register of Deeds in Book 12080, Page 830;
(ix) that certain Supplemental Deed of Trust, Security Agreement and Financing
Statement dated July 27, 2006 from Comstock Wakefield, LLC and Comstock
Wakefield II, LLC to TRSTE and recorded in the Wake County Register of Deeds in
Book



--------------------------------------------------------------------------------

12094, Page 1730; (x) that certain Deed to Secure Debt, Security Agreement and
Financing Statement dated August 29, 2006 from Comstock Homes of Atlanta, LLC
(“Comstock Atlanta”) to Lender and recorded with Cherokee County Clerk of
Superior Court in Book 9018, Page 173; (xi) that certain Deed to Secure Debt,
Security Agreement and Financing Statement dated August 29, 2006 from Comstock
Atlanta to Lender and recorded with Forsyth County Clerk of Superior Court in
Book 4428, Page 387; (xii) that certain Deed to Secure Debt, Security Agreement
and Financing Statement dated August 29, 2006 from Comstock Atlanta to Lender
and recorded with Jackson County Clerk of Superior Court in Book 45I, Page 458;
(xiii) that certain Deed to Secure Debt, Security Agreement and Financing
Statement dated September 14, 2006 from Comstock James Road, LLC to Lender and
recorded with Forsyth County Clerk of Superior Court in Book 4450, Page 620;
(xiv) that certain Deed to Secure Debt, Security Agreement and Financing
Statement dated September 27, 2006 from Tribble Road Development, LLC to Lender
and recorded with Forsyth County Clerk of Superior Court on in Book 4469, Page
410; (xv) that certain Supplemental Deed of Trust, Security Agreement and
Financing Statement dated October 18, 2006 from Comstock Raleigh to TRSTE and
recorded in the Wake County Register of Deeds in Book 12223, Page 2235;
(xvi) that certain Supplemental Deed of Trust, Security Agreement and Financing
Statement dated November 9, 2006 from Comstock Raleigh to TRSTE and recorded in
the Wake County Register of Deeds in Book 12261, Page 489; (xvii) that certain
Deed of Trust, Security Agreement and Financing Statement dated November 13,
2006 from Comstock Summerland, L.C. to TRSTE and recorded in the Prince William
County Register of Deeds as instrument number 200611170162991; and (xviii) that
certain Supplemental Deed of Trust, Security Agreement and Financing Statement
dated December 13, 2006 from Comstock Raleigh to TRSTE and recorded in the Wake
County Register of Deeds in Book 12308, Page 2241.

INTEREST RATE. Interest shall accrue on the unpaid principal balance of this
Note from the date hereof at the LIBOR Market Index Rate plus 4.0%, as that rate
may change from day to day in accordance with changes in the LIBOR Market Index
Rate (“Interest Rate”). “LIBOR Market Index Rate”, for any day, means the rate
for 1 month U.S. dollar deposits as reported on Telerate Successor Page 3750 as
of 11:00 a.m., London time, on such day, or if such day is not a London business
day, then the immediately preceding London business day (or if not so reported,
then as determined by Bank from another recognized source or interbank
quotation).

DEFAULT RATE. In addition to all other rights contained in this Note, if a
Default (as defined herein) occurs and as long as a Default continues, all
outstanding Obligations, other than Obligations under any swap agreements (as
defined in 11 U.S.C. § 101, as in effect from time to time) between Borrower and
Bank or its affiliates, shall bear interest at the Interest Rate plus 3%
(“Default Rate”). The Default Rate shall also apply from acceleration until the
Obligations or any judgment thereon is paid in full.

INTEREST AND FEE(S) COMPUTATION (ACTUAL/360). Interest and fees, if any, shall
be computed on the basis of a 360-day year for the actual number of days in the
applicable period (“Actual/360 Computation”). The Actual/360 Computation
determines the annual effective interest yield by taking the stated (nominal)
rate for a year’s period and then dividing said rate by 360 to determine the
daily periodic rate to be applied for each day in the applicable
period. Application of the Actual/360 Computation produces an annualized
effective rate exceeding the nominal rate.

REPAYMENT TERMS. All principal and accrued interest shall be due and payable on
December 10, 2011.

APPLICATION OF PAYMENTS. Monies received by Bank from any source for application
toward payment of the Obligations shall be applied to accrued interest and then
to principal. If a Default occurs, monies may be applied to the Obligations in
any manner or order deemed appropriate by Bank.

If any payment received by Bank under this Note or other Loan Documents is
rescinded, avoided or for any reason returned by Bank because of any adverse
claim or threatened action, the returned payment shall remain payable as an
obligation of all persons liable under this Note or other Loan Documents as
though such payment had not been made.

 

2



--------------------------------------------------------------------------------

DEFINITIONS. Loan Documents. The term “Loan Documents”, as used in this Note and
the other Loan Documents, refers to all documents executed in connection with or
related to the loan evidenced by this Note and any prior notes which evidence
all or any portion of the loan evidenced by this Note, and any letters of credit
issued pursuant to any loan agreement to which this Note is subject, any
applications for such letters of credit and any other documents executed in
connection therewith or related thereto, and may include, without limitation, a
commitment letter that survives closing, a loan agreement, this Note,
forbearance agreements, guaranty agreements, security agreements, security
instruments, financing statements, mortgage instruments, any renewals or
modifications, whenever any of the foregoing are executed, but does not include
swap agreements (as defined in 11 U.S.C. § 101, as in effect from time to
time). Obligations. The term “Obligations”, as used in this Note and the other
Loan Documents, refers to any and all indebtedness and other obligations under
this Note, all other obligations under any other Loan Document(s), and all
obligations under any swap agreements (as defined in 11 U.S.C. § 101, as in
effect from time to time) between Borrower and Bank, or its affiliates, whenever
executed. Certain Other Terms. All terms that are used but not otherwise defined
in any of the Loan Documents shall have the definitions provided in the Uniform
Commercial Code.

LATE CHARGE. If any payments are not timely made, Borrower shall also pay to
Bank a late charge equal to 5% of each payment past due for 10 or more
days. This late charge shall not apply to payments due at maturity or by
acceleration hereof.

Acceptance by Bank of any late payment without an accompanying late charge shall
not be deemed a waiver of Bank’s right to collect such late charge or to collect
a late charge for any subsequent late payment received.

If this Note is secured by owner-occupied residential real property located
outside the state in which the office of Bank first shown above is located, the
late charge laws of the state where the real property is located shall apply to
this Note and the late charge shall be the highest amount allowable under such
laws. If no amount is stated thereunder, the late charge shall be 5% of each
payment past due for 10 or more days.

ATTORNEYS’ FEES AND OTHER COLLECTION COSTS. Borrower shall pay all of Bank’s
reasonable expenses actually incurred to enforce or collect any of the
Obligations including, without limitation, reasonable arbitration, paralegals’,
attorneys’ and experts’ fees and expenses, whether incurred without the
commencement of a suit, in any trial, arbitration, or administrative proceeding,
or in any appellate or bankruptcy proceeding.

USURY. If at any time the effective interest rate under this Note would, but for
this paragraph, exceed the maximum lawful rate, the effective interest rate
under this Note shall be the maximum lawful rate, and any amount received by
Bank in excess of such rate shall be applied to principal and then to fees and
expenses, or, if no such amounts are owing, returned to Borrower.

DEFAULT. If any of the following occurs, a default (“Default”) under this Note
shall exist: Nonpayment; Nonperformance. The failure of timely payment or
performance of the Obligations or Default under this Note or any other Loan
Documents. False Warranty. A warranty or representation made or deemed made in
the Loan Documents or furnished Bank in connection with the loan evidenced by
this Note proves materially false, or if of a continuing nature, becomes
materially false. Cross Default. At Bank’s option, any default in payment or
performance of any obligation under any other loans, contracts or agreements of
Borrower, any Subsidiary or Affiliate of Borrower, any general partner of or the
holder(s) of the majority ownership interests of Borrower with Bank or its
affiliates (“Affiliate” shall have the meaning as defined in 11 U.S.C. § 101, as
in effect from time to time, except that the term “Borrower” shall be
substituted for the term “Debtor” therein; “Subsidiary” shall mean any business
in which Borrower holds, directly or indirectly, a controlling
interest). Cessation; Bankruptcy. The death of, appointment of a guardian for,
dissolution of, termination of existence of, loss of good standing status by,
appointment of a receiver for, assignment for the benefit of creditors of, or
commencement of any bankruptcy or insolvency proceeding by or against Borrower,
its Subsidiaries or Affiliates, if any, or any general partner of or the
holder(s) of the majority ownership interests of Borrower, or any party to the
Loan Documents. Material Capital Structure or Business Alteration. Without prior
written consent of Bank, (i) a material alteration in the kind or type of
Borrower’s business or that of Borrower’s Subsidiaries or Affiliates, if any,
except for

 

3



--------------------------------------------------------------------------------

the possibility of withdrawing from the Atlanta, GA market which is hereby
acknowledged by Bank; (ii) the sale of substantially all of the business or
assets of Borrower, any of Borrower’s Subsidiaries or Affiliates or any
guarantor; (iii) the acquisition of substantially all of the business or assets
or more than 50% of the outstanding stock or voting power of any other entity;
or (iv) should any Borrower or any of Borrower’s Subsidiaries or Affiliates or
any guarantor enter into any merger or consolidation. Material Adverse
Change. Bank determines in good faith, in its sole discretion, that the
prospects for payment or performance of the Obligations are impaired or there
has occurred a material adverse change in the business or prospects of Borrower,
financial or otherwise.

REMEDIES UPON DEFAULT. If a Default occurs under this Note or any Loan
Documents, Bank may at any time thereafter, take the following actions: Bank
Lien. Foreclose its security interest or lien against Borrower’s deposit
accounts and investment property without notice. Acceleration Upon
Default. Accelerate the maturity of this Note and, at Bank’s option, any or all
other Obligations, other than Obligations under any swap agreements (as defined
in 11 U.S.C. § 101, as in effect from time to time) between Borrower and Bank,
or its affiliates, which shall be due in accordance with and governed by the
provisions of said swap agreements; whereupon this Note and the accelerated
Obligations shall be immediately due and payable; provided, however, if the
Default is based upon a bankruptcy or insolvency proceeding commenced by or
against Borrower or any guarantor or endorser of this Note, all Obligations
(other than Obligations under any swap agreement as referenced above) shall
automatically and immediately be due and payable. Cumulative. Exercise any
rights and remedies as provided under the Note and other Loan Documents, or as
provided by law or equity.

FINANCIAL AND OTHER INFORMATION. Borrower shall deliver to Bank such information
as Bank may reasonably request from time to time, including without limitation,
financial statements and information pertaining to Borrower’s financial
condition. Such information shall be true, complete, and accurate.

WAIVERS AND AMENDMENTS. No waivers, amendments or modifications of this Note and
other Loan Documents shall be valid unless in writing and signed by an officer
of Bank. No waiver by Bank of any Default shall operate as a waiver of any other
Default or the same Default on a future occasion. Neither the failure nor any
delay on the part of Bank in exercising any right, power, or remedy under this
Note and other Loan Documents shall operate as a waiver thereof, nor shall a
single or partial exercise thereof preclude any other or further exercise
thereof or the exercise of any other right, power or remedy.

Except to the extent otherwise provided by the Loan Documents or prohibited by
law, each Borrower and each other person liable under this Note waives
presentment, protest, notice of dishonor, demand for payment, notice of
intention to accelerate maturity, notice of acceleration of maturity, notice of
sale and all other notices of any kind. Further, each agrees that Bank may
(i) extend, modify or renew this Note or make a novation of the loan evidenced
by this Note, and/or (ii) grant releases, compromises or indulgences with
respect to any collateral securing this Note, or with respect to any Borrower or
other person liable under this Note or any other Loan Documents, all without
notice to or consent of each Borrower and other such person, and without
affecting the liability of each Borrower and other such person; provided, Bank
may not extend, modify or renew this Note or make a novation of the loan
evidenced by this Note without the consent of the Borrower, or if there is more
than one Borrower, without the consent of at least one Borrower; and further
provided, if there is more than one Borrower, Bank may not enter into a
modification of this Note which increases the burdens of a Borrower without the
consent of that Borrower.

MISCELLANEOUS PROVISIONS. Assignment. This Note and the other Loan Documents
shall inure to the benefit of and be binding upon the parties and their
respective heirs, legal representatives, successors and assigns. Bank’s
interests in and rights under this Note and the other Loan Documents are freely
assignable, in whole or in part, by Bank. In addition, nothing in this Note or
any of the other Loan Documents shall prohibit Bank from pledging or assigning
this Note or any of the other Loan Documents or any interest therein to any
Federal Reserve Bank. Borrower shall not assign its rights and interest
hereunder without the prior written consent of Bank, and any attempt by Borrower
to assign without Bank’s prior written consent is null and void. Any assignment
shall not release Borrower from the Obligations. Applicable Law; Conflict
Between Documents. This Note and, unless otherwise provided in any other Loan
Document, the other Loan Documents shall be governed by and interpreted in
accordance with federal law and, except as preempted by federal law, the laws of
the state named in

 

4



--------------------------------------------------------------------------------

Bank’s address on the first page hereof without regard to that state’s conflict
of laws principles. If the terms of this Note should conflict with the terms of
any loan agreement or any commitment letter that survives closing, the terms of
this Note shall control. Borrower’s Accounts. Except as prohibited by law,
Borrower grants Bank a security interest in all of Borrower’s deposit accounts
and investment property with Bank and any of its affiliates. Swap
Agreements. All swap agreements (as defined in 11 U.S.C. § 101, as in effect
from time to time), if any, between Borrower and Bank or its affiliates are
independent agreements governed by the written provisions of said swap
agreements, which will remain in full force and effect, unaffected by any
repayment, prepayment, acceleration, reduction, increase or change in the terms
of this Note, except as otherwise expressly provided in said written swap
agreements, and any payoff statement from Bank relating to this Note shall not
apply to said swap agreements except as otherwise expressly provided in such
payoff statement. Jurisdiction. Borrower irrevocably agrees to non-exclusive
personal jurisdiction in the state named in the Bank’s address on the first page
hereof. Severability. If any provision of this Note or of the other Loan
Documents shall be prohibited or invalid under applicable law, such provision
shall be ineffective but only to the extent of such prohibition or invalidity,
without invalidating the remainder of such provision or the remaining provisions
of this Note or other such document. Payments. All payments shall be mailed to
Bank at Construction Loan Administration, 1 W 4th Street, Winston Salem, NC
27101, Mail Code NC6256, Attn: Monica Feher; or other such address as provided
by Bank in writing. Notices. Any notices to Borrower shall be sufficiently
given, if in writing and mailed or delivered to the Borrower’s address shown
above or such other address as provided hereunder, and to Bank, if in writing
and mailed or delivered to Wachovia Bank, National Association, Attn: Patrick
McGovern, 123 South Broad Street, Philadelphia, PA 19109, Mail Code PA1246, or
such other address as Bank may specify in writing from time to time. Notices to
Bank must include the mail code. In the event that Borrower changes Borrower’s
address at any time prior to the date the Obligations are paid in full, Borrower
agrees to promptly give written notice of said change of address by registered
or certified mail, return receipt requested, all charges prepaid. Plural;
Captions. All references in the Loan Documents to Borrower, guarantor, person,
document or other nouns of reference mean both the singular and plural form, as
the case may be, and the term “person” shall mean any individual, person or
entity. The captions contained in the Loan Documents are inserted for
convenience only and shall not affect the meaning or interpretation of the Loan
Documents. Advances. Bank may, in its sole discretion, make other advances which
shall be deemed to be advances under this Note, even though the stated principal
amount of this Note may be exceeded as a result thereof. Posting of
Payments. All payments received during normal banking hours after 2:00 p.m.
local time at the address for payments set forth above shall be deemed received
at the opening of the next banking day. Joint and Several Obligations. If there
is more than one Borrower, each is jointly and severally obligated together with
all other parties obligated for the Obligations. Fees and Taxes. Borrower shall
promptly pay all documentary, intangible recordation and/or similar taxes on
this transaction whether assessed at closing or arising from time to
time. LIMITATION ON LIABILITY; WAIVER OF PUNITIVE DAMAGES. EACH OF THE PARTIES
HERETO, INCLUDING BANK BY ACCEPTANCE HEREOF, AGREES THAT IN ANY JUDICIAL,
MEDIATION OR ARBITRATION PROCEEDING OR ANY CLAIM OR CONTROVERSY BETWEEN OR AMONG
THEM THAT MAY ARISE OUT OF OR BE IN ANY WAY CONNECTED WITH THIS AGREEMENT, THE
LOAN DOCUMENTS OR ANY OTHER AGREEMENT OR DOCUMENT BETWEEN OR AMONG THEM OR THE
OBLIGATIONS EVIDENCED HEREBY OR RELATED HERETO, IN NO EVENT SHALL ANY PARTY HAVE
A REMEDY OF, OR BE LIABLE TO THE OTHER FOR, (1) INDIRECT, SPECIAL OR
CONSEQUENTIAL DAMAGES OR (2) PUNITIVE OR EXEMPLARY DAMAGES. EACH OF THE PARTIES
HEREBY EXPRESSLY WAIVES ANY RIGHT OR CLAIM TO PUNITIVE OR EXEMPLARY DAMAGES THEY
MAY HAVE OR WHICH MAY ARISE IN THE FUTURE IN CONNECTION WITH ANY SUCH
PROCEEDING, CLAIM OR CONTROVERSY, WHETHER THE SAME IS RESOLVED BY ARBITRATION,
MEDIATION, JUDICIALLY OR OTHERWISE. Patriot Act Notice. To help fight the
funding of terrorism and money laundering activities, Federal law requires all
financial institutions to obtain, verify, and record information that identifies
each person who opens an account. For purposes of this section, account shall be
understood to include loan accounts. Final Agreement. This Note and the other
Loan Documents represent the final agreement between the parties and may not be
contradicted by evidence of prior, contemporaneous or subsequent agreements of
the parties. There are no unwritten agreements between the parties.

ARBITRATION. Upon demand of any party hereto, whether made before or after
institution of any judicial proceeding, any claim or controversy arising out of
or relating to the Loan Documents between parties hereto (a “Dispute”) shall be
resolved by binding arbitration conducted under and governed by the

 

5



--------------------------------------------------------------------------------

Commercial Financial Disputes Arbitration Rules (the “Arbitration Rules”) of the
American Arbitration Association (the “AAA”) and the Federal Arbitration
Act. Disputes may include, without limitation, tort claims, counterclaims, a
dispute as to whether a matter is subject to arbitration, or claims arising from
documents executed in the future, but shall specifically exclude claims brought
as or converted to class actions. A judgment upon the award may be entered in
any court having jurisdiction. Notwithstanding the foregoing, this arbitration
provision does not apply to disputes under or related to swap
agreements. Special Rules. All arbitration hearings shall be conducted in the
city named in the address of Bank first stated above. A hearing shall begin
within 90 days of demand for arbitration and all hearings shall conclude within
120 days of demand for arbitration. These time limitations may not be extended
unless a party shows cause for extension and then for no more than a total of 60
days. The expedited procedures set forth in Rule 51 et seq. of the Arbitration
Rules shall be applicable to claims of less than $1,000,000.00. Arbitrators
shall be licensed attorneys selected from the Commercial Financial Dispute
Arbitration Panel of the AAA. The parties do not waive applicable Federal or
state substantive law except as provided herein. Preservation and Limitation of
Remedies. Notwithstanding the preceding binding arbitration provisions, the
parties agree to preserve, without diminution, certain remedies that any party
may exercise before or after an arbitration proceeding is brought. The parties
shall have the right to proceed in any court of proper jurisdiction or by
self-help to exercise or prosecute the following remedies, as applicable:
(i) all rights to foreclose against any real or personal property or other
security by exercising a power of sale or under applicable law by judicial
foreclosure including a proceeding to confirm the sale; (ii) all rights of
self-help including peaceful occupation of real property and collection of
rents, set-off, and peaceful possession of personal property; (iii) obtaining
provisional or ancillary remedies including injunctive relief, sequestration,
garnishment, attachment, appointment of receiver and filing an involuntary
bankruptcy proceeding; and (iv) when applicable, a judgment by confession of
judgment. Any claim or controversy with regard to any party’s entitlement to
such remedies is a Dispute. Waiver of Jury Trial. THE PARTIES ACKNOWLEDGE THAT
BY AGREEING TO BINDING ARBITRATION THEY HAVE IRREVOCABLY WAIVED ANY RIGHT THEY
MAY HAVE TO JURY TRIAL WITH REGARD TO A DISPUTE AS TO WHICH BINDING ARBITRATION
HAS BEEN DEMANDED.

IN WITNESS WHEREOF, Borrower, on the day and year first above written, has
caused this Note to be duly executed under seal.

 

Comstock Homebuilding Companies, Inc. By:  
                                                         (SEAL)   Name:
                                , Title:                             

 

6